Citation Nr: 0739883	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher, initial evaluation for 
degenerative joint disease of the lumbosacral spine with 
osteophytes, evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a right hamstring 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served in the Army National Guard from March 1979 
to October 2001, with active duty for training from May to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  An RO hearing was held in January 
2005.

The issue of service connection for right hamstring disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have moderate limitation of motion of 
the lumbar spine; muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position; any incapacitating episodes of interverterbral disc 
syndrome; forward flexion limited to 60 degrees or less; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine with 
osteophytes have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), 
5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in February 2003 (before 
service connection was granted) was legally sufficient, VA's 
duty to notify in this case has been satisfied.  In any 
event, a July 2004 letter to the veteran advised him of the 
evidence needed for an increased rating. 

Any deficiency in VA's duty to notify the veteran concerning 
an effective date for the claim is harmless, as a higher 
rating has been denied thus rendering moot any issue with 
respect to implementing an award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained the veteran's medical 
records and provided him examinations in March 2003 and 
January 2005.  The veteran testified during a hearing in 
January 2005 and has provided written statements.  VA has 
satisfied its assistance duties.


Increased rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The criteria for rating disorders of the spine have changed 
during the rating period, which begins in February 2003.  The 
new criteria can not be applied before their effective date.

Under 38 C.F.R. § 4.71a, prior to September 26, 2003, 
Diagnostic Code 5292 permitted the following ratings for 
limitation of motion of the lumbar spine:

Severe.......................................................
.40 
Moderate....................................................2
0 
Slight.......................................................
...10

Under 38 C.F.R. § 4.71a, prior to September 26, 2003, 
Diagnostic Code 5295 permitted the following ratings for 
lumbosacral strain:

Severe; with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position 
...................................................... 20

With characteristic pain on motion ...................... 10

With slight subjective symptoms only .................... 0

Effective September 23, 2002, Diagnostic Code 5293 was as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
..............................................60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
....40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
....10

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, diseases and injuries to the 
spine are to be evaluated under diagnostic codes 5235 to 5243 
as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Effective September 26, 2003, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
................................................60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
......40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
.....10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

The March 2003 VA examination showed lumbar forward flexion 
to 124 degrees, and lateral flexion to 36 degrees to the 
right and to 29 degrees to the left.  Backward extension was 
to 64 degrees.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  The veteran got in 
an out of a chair with ease and his gait was good.  The 
musculature of the back was good.  The veteran was flexed 
forward at 3 degrees.  The examiner noted that there was 
slight loss of function due to pain.

The January 2005 examination showed flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  There 
was no tenderness along the lumbar spine.  Bulk and tone were 
normal and strength was 5/5.  The spine was symmetric and no 
abnormalities were noted.  There were no additional 
limitations following repetitive motion.

Based on the findings, a higher rating under the old 
Diagnostic Code 5292 is not warranted, as moderate limitation 
of motion of the lumbar spine is not shown.  Range of motion 
of the spine has been essentially normal, or better.  There 
is also no evidence to support a higher rating under the old 
Diagnostic Code 5295.  There was no evidence of muscle spasm 
on VA examination in March 2003 or January 2005, and 
unilateral loss of lateral spine motion was not present.  
Again, motion of the spine was essentially normal.  

With respect to the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 and 
September 2003, the veteran is not shown to suffer from any 
incapacitating episodes of intervertebral disc syndrome, 
i.e., requiring bed rest prescribed by a physician, at any 
time.  In January 2005, he denied any incapacitating episodes 
during the past 12 months.  Since he has not incapacitating 
episodes having a total duration of at least 2 weeks a 12 
month period, a higher rating based on incapacitating 
episodes is not warranted.

The rating criteria also require consideration of separate 
ratings for chronic orthopedic and neurologic manifestations 
of lumbar disc disease.  However, no compensable neurological 
manifestations are shown.  In March 2003, deep tendon 
reflexes were normal.  On spine examination in January 2005, 
reflexes were normal and straight leg raising test was 
negative.  Although right leg sciatica was diagnosed on 
neurological examination in January 2005, physical 
examination was entirely normal.  The veteran had normal bulk 
and tone, 5/5 strength, and no sensory impairment.  
Therefore, there is no basis for a combined rating higher 
than that currently assigned based on rating orthopedic and 
neurologic manifestations.

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a 20 percent rating 
under the general formula, the evidence must show forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007).  Again, the evidence shows forward flexion to 
124 degrees and no muscle spasm on examination in 2003.  On 
examination in 2005, flexion was to 90 degrees, the spine 
appeared symmetric, and the gait was normal.  Combined range 
of motion of the thoracolumbar spine was greater than 120 
degrees.  Accordingly, a higher rating is not warranted under 
this formula.

As the veteran has complained of low back pain, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, on examination in March 2003 there was no evidence 
of painful motion, spasm, tenderness, or weakness and the 
examiner reported only slight loss of function due to pain.  
In January 2005, there were no additional limitations 
following repetitive motion.  Application of 38 C.F.R. §§ 
4.40, 4.45 therefore do not provide a basis for a rating 
higher than 10 percent for the veteran's disability of the 
lumbar spine. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.  In light of the 
above, a higher initial rating is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine with 
osteophytes is denied.


REMAND

Private medical records show a diagnosis of right hamstring 
strain in November 1998 and again in March 2001.  The veteran 
has reported 2 different injury dates, July 9, 1998 and 
August 1 and/or 3, 1998.  To date, there has been no 
verification that the veteran was on inactive duty training 
on either date.  

The claim was filed in February 2003 and there was a 
diagnosis of right hamstring myalgia in March 2003, and a 
January 2005 examination found no hamstring tenderness.  It 
is unclear, based on the evidence, whether the veteran 
currently has a right hamstring disorder.  If the requisite 
inactive duty training is verified, a VA examination should 
be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify the 
veteran's dates of inactive duty for 
training, to include whether he was on 
inactive duty training on July 9, 1998 
and August 1 and/or 3, 1998.  

2.  If it is shown that the veteran had 
the requisite inactive duty training, 
schedule him for an appropriate VA 
examination.  Provide the examiner with 
the claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner should provide an opinion 
as to the diagnosis of any right 
hamstring disorder found to be present.

The examiner also should provide an 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any current 
right hamstring disorder is related to 
an injury suffered during inactive duty 
training.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


